Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered June 21, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him to a prison term of &V2 to 9 years, unanimously affirmed.
On October 13, 1990, the defendant was observed by an undercover officer displaying vials of cocaine in the palm of his hand to a group of youths. While the plainclothes officer neither heard any statement made by the youths nor saw *396exchanges of money for the vials, he did witness one of the group touch the vials in the defendant’s palm.
On appeal, the defendant claims that there was not sufficient evidence to prove that he intended to sell the cocaine. We do not agree. The circumstantial evidence was adequate to permit the jury to find that the defendant possessed the narcotics with intent to sell (see, People v Piazza, 121 AD2d 573, 574). Concur—Carro, J. P., Milonas, Ellerin, Wallach and Kupferman, JJ.